NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response filed June 15, 2021 has been received and considered. There are no amendments; a terminal disclaimer was filed.

WITHDRAWN REJECTIONS
The obviousness double patenting rejection of the claims has been withdrawn due to Applicant’s filing of a compliant Terminal Disclaimer on June 15, 2021. The Terminal Disclaimer is based on USPN 10,526,105.

Allowable Subject Matter
Claims 1-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1 and 15, a reference, or combination of references, that reasonably teach the claimed subject matter could not be located. A composite container having the combination of a base, collar, body and a sidewall liner each having the structural requirements as claimed, where the sidewall liner is temporarily bonded to the body, could not 
 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782